04/27/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                              February 18, 2021 Session

                  ADAM MOATES v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                     No. 113533 Steven Wayne Sword, Judge
                     ___________________________________

                            No. E2020-00565-CCA-R3-PC
                       ___________________________________

Petitioner, Adam Moates, appeals the post-conviction court’s denial of post-conviction
relief. After a thorough review of the record and applicable case law, we affirm the
judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Michael Flanagan, Nashville, Tennessee, for the appellant, Adam Moates.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Charme Allen, District Attorney General; and Larry Dillon and Phillip Morton,
Assistant District Attorneys General, for the appellee, State of Tennessee.


                                       OPINION

                                  Factual Background

       A Knox County jury convicted Petitioner of two counts of attempted first degree
murder, three counts of attempted second degree murder, and five counts of employing a
firearm during the commission of a dangerous felony. The trial court imposed an effective
sentence of twenty-six years. This court affirmed the judgments on direct appeal. State v.
Adam Moates, No. E2014-02405-CCA-R3-CD, 2016 WL 1045534 at *1 (Tenn. Crim.
App. Mar. 16, 2016), perm. app. denied (Tenn. Aug. 18, 2016).
                               Post-Conviction Relief Hearing

        Petitioner filed a timely pro se Post-Conviction Relief Petition which was amended
by appointed counsel. Petitioner argued that trial counsel was ineffective for failing to
adequately investigate, present a settlement offer to Petitioner, object to violation of
sequestration of witnesses, preserve Petitioner’s right to a preliminary hearing, properly
advise Petitioner, pursue a diminished capacity defense, properly prepare Petitioner for
trial testimony, and provide discovery to Petitioner.

       At the post-conviction hearing, Petitioner testified that his trial counsel was
ineffective because trial counsel waived the preliminary hearing.1 He claimed that even
though trial counsel told him that waiving the preliminary hearing could result in a more
favorable plea offer, he did not give trial counsel permission to waive the hearing.
Petitioner further asserted that he did not fully understand the purpose of a preliminary
hearing and that its advantages were not explained to him.

        Petitioner testified that trial counsel failed to investigate or explore a potential
diminished capacity defense despite trial counsel’s awareness of Petitioner’s prior
psychiatric issues. Petitioner testified that he had been diagnosed with anxiety and
depression and that he believed that trial counsel could have used these diagnoses in his
defense. Petitioner believed that trial counsel did not pursue any potential defense with
regard to his mental condition and that trial counsel did not schedule a mental evaluation
for Petitioner during the course of his trial preparation. On cross-examination, Petitioner
admitted that he had been self-medicating in excess of the medications prescribed to him
for treatment of his diagnoses.

        Petitioner stated that trial counsel advised him that, if he did not testify, his prior
statement to police would not be admissible. Petitioner alleged that he had not been
prepared to testify at trial, aside from a thirty-minute explanation from trial counsel of how
the trial may proceed. Petitioner testified that he was not prepared for his own testimony.
On cross-examination, Petitioner said that his testimony at trial was the same as the
statements that he made to police following the incident.

       Petitioner alleged that he believed that trial counsel had failed to file a motion to
suppress his prior statements made to police because counsel believed his statement to
police would benefit him at trial. Petitioner said that he was not provided with discovery
in his case. Petitioner testified that his decision to reject the plea offer may have been
different had he had access to the State’s discovery materials in advance of trial. Petitioner

       1
         Based on the post-conviction court’s written order, trial counsel did not testify at the post-
       conviction hearing because he had moved out of state.
                                                -2-
testified that he only saw trial counsel two or three times in preparation for trial. On cross-
examination, Petitioner recalled that he also spoke with trial counsel briefly in person in
advance of hearings at the courthouse.

       Petitioner testified that the multiple victims in his case were allowed to remain in
the courtroom throughout the course of trial, over trial counsel’s objection. Post-conviction
counsel argued that it was error for the witnesses not to have been sequestered during trial.
The post-conviction court found that the victims had a constitutional right to be present
during trial, and as a result they were allowed to remain in the courtroom throughout the
course of the trial.

       The post-conviction court denied the petition in a thorough and comprehensive
written order making findings of fact and conclusions of law as to the issues raised by
Petitioner. We will address those findings and conclusions in the analysis below. Petitioner
now timely appeals.

                                          Analysis

       On appeal, Petitioner claims that he received ineffective assistance of counsel. He
claims trial counsel was deficient when counsel (1) erroneously advised Petitioner to waive
the preliminary hearing, (2) failed to investigate or consider a potential defense of
diminished capacity, (3) advised Petitioner that the State could not introduce Petitioner’s
statement to law enforcement as evidence if Petitioner did not testify, (4) failed to provide
copies of discovery to Petitioner, and (5) failed to adequately prepare for trial. The State
argues that Petitioner received effective assistance of counsel. We agree with the State.

                                    Standard of Review

        In order to prevail on a petition for post-conviction relief, a petitioner must prove
all factual allegations by clear and convincing evidence. Jaco v. State, 120 S.W.3d 828,
830 (Tenn. 2003). Post-conviction relief cases often present mixed questions of law and
fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Appellate courts are bound by
the post-conviction court’s factual findings unless the evidence preponderates against such
findings. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). When reviewing the post-
conviction court’s factual findings, this court does not reweigh the evidence or substitute
its own inferences for those drawn by the post-conviction court. Id.; Fields, 40 S.W.3d at
456 (citing Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997)). Additionally, “questions
concerning the credibility of the witnesses, the weight and value to be given their
testimony, and the factual issues raised by the evidence are to be resolved by the [post-
conviction court].” Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579); see also
Kendrick, 454 S.W.3d at 457. The post-conviction court’s conclusions of law and
                                             -3-
application of the law to factual findings are reviewed de novo with no presumption of
correctness. Kendrick, 454 S.W.3d at 457.

                             Ineffective Assistance of Counsel

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. In order to receive post-conviction relief for ineffective assistance of counsel, a
petitioner must prove: (1) that counsel’s performance was deficient; and (2) that the
deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);
see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (stating that the same
standard for ineffective assistance of counsel applies in both federal and Tennessee cases).
Both factors must be proven in order for the court to grant post-conviction relief.
Strickland, 466 U.S. at 687; Henley, 960 S.W.2d at 580; Goad v. State, 938 S.W.2d 363,
370 (Tenn. 1996). Accordingly, if we determine that either factor is not satisfied, there is
no need to consider the other factor. Finch v. State, 226 S.W.3d 307, 316 (Tenn. 2007)
(citing Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). Additionally, review of
counsel’s performance “requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and
to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at
689; see also Henley, 960 S.W.2d at 579. We will not second-guess a reasonable trial
strategy, and we will not grant relief based on a sound, yet ultimately unsuccessful, tactical
decision. Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel’s performance is effective
if the advice given or the services rendered are within the range of competence demanded
of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter v. Rose, 523
S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In order to prove that
counsel was deficient, the petitioner must demonstrate “that counsel’s acts or omissions
were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see
also Baxter, 523 S.W.2d at 936.

        Even if counsel’s performance is deficient, the deficiency must have resulted in
prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second prong of
the Strickland analysis, the petitioner “must show that there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks omitted).



                                             -4-
                             (1) Waiver of Preliminary Hearing

        Petitioner argues that trial counsel was ineffective for advising him to waive his
preliminary hearing. Petitioner testified at the post-conviction hearing that trial counsel
waived the preliminary hearing without his permission. However, the post-conviction
court explicitly found that Petitioner’s testimony in this regard was not credible. The post-
conviction court further noted that Petitioner signed a waiver for the preliminary hearing
and testified at the post-conviction hearing that he was under the impression waiving his
preliminary hearing would improve his chances of getting a favorable plea offer. We will
not reweigh the evidence or substitute our own inferences for those drawn by the post-
conviction court. Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579); see also
Kendrick, 454 S.W.3d at 457. We conclude that the post-conviction court properly found
that trial counsel was not deficient for advising Petitioner to waive a preliminary hearing.
Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see also Baxter, 523 S.W.2d
at 936.

                             (2) Diminished Capacity Defense

       Petitioner argues that trial counsel was deficient for failing to raise a defense of
diminished capacity. In its written order, the post-conviction court explained that
Petitioner’s statement to police and his trial testimony revealed that he understood the
wrongfulness of his actions. At the post-conviction hearing, Petitioner testified about an
anxiety condition with which he had been diagnosed prior to the offenses. Petitioner
alleged that trial counsel did not obtain a psychological evaluation despite Petitioner’s
having made requests. The post-conviction court did not discredit Petitioner’s claim of an
anxiety disorder; however, the post-conviction court noted that Petitioner failed to present
a witness to testify that a psychological evaluation would have supported a diminished
capacity defense at trial. Black v. State, 794 S.W. 2d 752, 757 (Tenn. Crim. App. 1990).
Therefore, even if trial counsel was deficient by failing to secure a mental health evaluation,
Petitioner failed to establish prejudice. Id. at 758; Goad, 938 S.W.2d at 370.

                                     (3) Right to Testify

        Petitioner next claims that trial counsel incorrectly advised him about the
admissibility of his statement to law enforcement. At the post-conviction hearing,
Petitioner claimed that trial counsel advised him that his prior statements would only be
admissible should Petitioner choose to testify. The post-conviction court found that
Petitioner’s claim to be entirely lacking in credibility and that trial counsel never offered
this advice. We conclude that, based upon the post-conviction court’s factual findings,
trial counsel cannot be deemed deficient for incorrect advice that he did not give. Goad,
938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see also Baxter, 523 S.W.2d at 936.
                                             -5-
                              (4) Failure to Provide Discovery

        Petitioner contends that he was not provided discovery by trial counsel in advance
of trial. However, although Petitioner testified at the post-conviction hearing that he was
not provided a copy of the State’s discovery materials, he admitted that trial counsel
reviewed discovery with him. The post-conviction court, prior to denying relief, noted that
Petitioner put on no proof, aside from his own testimony, that he did not receive discovery,
and it discredited Petitioner’s claim. We will not reevaluate those findings. Fields, 40
S.W.3d at 456 (citing Henley, 960 S.W.2d at 579); see also Kendrick, 454 S.W.3d at 457.
Petitioner did not prove by clear and convincing evidence that he was not provided
discovery, and thus, Petitioner has not established that trial counsel was deficient. Goad,
938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see also Baxter, 523 S.W.2d at 936.

                                    (5) Trial Preparation

        Petitioner argues that trial counsel inadequately prepared both himself and
Petitioner for trial. At the post-conviction hearing, Petitioner alleged that he was not
adequately prepared to testify at trial, but he offered no explanation as to how trial counsel’s
investigation was inadequate. The post-conviction court noted that Petitioner did not
indicate how more preparation would have affected his testimony. Given this finding, and
the lack of support for the general investigation claim, Petitioner failed to establish that
trial counsel was deficient or that his investigation was inadequate. Id.

                                          Prejudice

       Petitioner’s brief contains a general claim that trial counsel’s actions prejudiced
him. However, there is no specific indication as to how he was prejudiced. The post-
conviction court noted that there was no evidence that any of the aforementioned
complaints caused Petitioner any prejudice. Petitioner introduced no evidence suggesting
a diminished capacity defense would have been successful. Petitioner introduced no
evidence that having a preliminary hearing would have affected the outcome of his case.
Petitioner offered no evidence that the incorrect advice regarding suppression of his
statement to police affected the trial, given that he testified at trial to the same substance.
Petitioner offered no evidence to suggest that his review of discovery would have changed
his approach to his defense. Finally, Petitioner offered no evidence that further preparation
for his testimony would have changed its content. Thus, Petitioner did not establish
prejudice as a result of trial counsel’s actions. Goad, 938 S.W.2d at 370.




                                             -6-
                                Conclusion

For the foregoing reasons, the judgment of the post-conviction court is affirmed.


                                          _________________________________
                                          ROBERT L. HOLLOWAY, JR., JUDGE




                                    -7-